ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

VOTING PROCEDURE ON QUESTIONS
RELATING TO REPORTS AND PETITIONS
CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA

ADVISORY OPINION OF JUNE 7th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

PROCÉDURE DE VOTE APPLICABLE AUX

QUESTIONS TOUCHANT LES RAPPORTS

ET PÉTITIONS RELATIFS AU TERRITOIRE
DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 7 JUIN 1955
This Opinion should be cited as follows:

“South-West Africa—V oting Procedure, Advisory Opinion of
June 7th, 1955: I.C.J. Reports 1955, p. 67.”

Le présent avis doit étre cité comme suit:

«Sud-Ouest africain — Procédure de vote, Avis consultatif du

7 juin 1955: C. I. J. Recueil 1955, p. 67. »

 

Sales number 1 32
N° de vente :

 

 

 
67

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1955 Le Sn
Rôle général
7 juin 1955 n° 24

PROCÉDURE DE VOTE APPLICABLE AUX

QUESTIONS TOUCHANT LES RAPPORTS

ET PÉTITIONS RELATIFS AU TERRITOIRE
DU SUD-OUEST AFRICAIN

Résolution 844 (IX) de l'Assemblée générale. — Article F s'applique
à la majorité requise pour les décisions touchant les rapporis et

pétitions relatifs au territoire du Sud-Ouest africain. — Article 18 de
la Charte.
Éclaircissements sur l'avis consultatif du rr juillet 1950. — Limites

au degré de surveillance à exercer sur le territoive sous mandat et sur
la procédure à suivre.

« Le degré de surveillance » se rapporte aux mesures, non au système
de vote. — Sysième adopté pour le vote est sans influence sur l'étendue des
obligations de la Puissance mandataire. — Compétence de l'Assemblée
générale fondée sur la Charte. — Règle de l'unanimité sous le régime
du Pacte de la Société des Nations en dehors du domaine de la question.

Système de vote non envisagé dans l'avis de 1950. — Adoption de
l'article F par l'Assemblée générale dans les limites des possibilités
juridiques. — Compatibilité de l’article F et de l'avis de 1950.

AVIS CONSULTATIF

Présents : M. HACKWORTH, Président ; M. BADAWI, Vice-Président ;
‘MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIC,
KLAESTAD, READ, Hsu Mo, ARMAND-UGon, KOJEVNIKOV,
Sir Muhammad ZAFRULLA KHAN, MM. LAUTERPACHT,
MorENO Quintana, CORDOVA, Juges ; M. LOPEZ OLIVAN,
Greffier.
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 68

En l'affaire concernant la procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au territoire
du Sud-Ouest africain,

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

Par lettre du 2 décembre 1954, enregistrée au Greffe le 6 décembre,
le Secrétaire général des Nations Unies a transmis à la Cour copie
certifiée conforme de la résolution 904 (IX) de l’Assemblée générale
des Nations Unies du 23 novembre 1954, ainsi congue:

« L'Assemblée générale,

Ayant accepté, par sa résolution 449 A (V} du 13 décembre 1950,
l'avis consultatif de la Cour internationale de Justice relatif au
Sud-Ouest africain, rendu le 11 juillet 1950,

Eu égard, en particulier, à l'avis de la Cour sur la question en
général, à savoir « que le Sud-Ouest africain est un territoire soumis
au Mandat international assumé par l’Union sud-africaine le
17 décembre 1920 », et à l’avis de la Cour en ce qui concerne la
question @), à savoir: «que l’Union sud-africaine continue à être
soumise aux obligations internationales énoncées à l’article 22
du Pacte de la Société des Nations et au Mandat pour le Sud-Ouest
africain ainsi qu'à l'obligation de transmettre les pétitions des
habitants de ce Territoire, les fonctions de contrôle devant être
exercées par les Nations Unies auxquelles les rapports annuels et
les pétitions devront être soumis, et la référence à la Cour perma-
nente de Justice internationale devant être remplacée par la réfé-
rence à la Cour internationale de Justice, conformément à l’article 7
du Mandat et à l’article 37 du Statut de la Cour »,

Ayant déclaré, dans la résolution 749 A (VIII) du 28 novembre
1953, qu'elle considère « qu’en l’absence d’un contrôle de l’Organi-
sation des Nations Unies, les habitants du Territoire sont privés
du contrôle international prévu par le Pacte de la Société des
Nations » et qu’elle estime « qu’elle manquerait à ses obligations
envers les habitants.du Sud-Ouest africain si elle n’assumait pas,
à l'égard de ce territoire, les fonctions de contrôle précédemment
exercées par la Société des Nations »,

Eu égard à l'avis de la Cour internationale de Justice selon lequel
«le degré de surveillance à exercer par l’Assemblée générale ne
saurait .... dépasser celui qui a été appliqué sous le régime des
Mandats et devrait étre conforme, autant que possible, 4 la procé-
dure suivie en la matiére par le Conseil de la Société des Nations »
et « ces observations s’appliquent en particulier aux rapports annuels
et aux pétitions »,

5
AVIS DU 7 VI 55 (S.-0. AFR. — PROCÉDURE DE VOTE) 69

Ayant adopté, par sa résolution 844 (IX) du 11 octobre 1954, un
article spécial F quant à la procédure de vote que l’Assemblée
générale devra suivre dans ses décisions sur les questions tou-
chant les rapports et les pétitions relatifs au territoire du Sud-Ouest
africain,

Ayant adopté ledit article dans le désir « d'appliquer, autant
que possible et jusqu'à la conclusion d’un accord entre I’Orga-
nisation des Nations Unies et l’Union sud-africaine, la procédure
suivie en la matière par le Conseil de la Société des Nations »,

Considérant qu'il est souhaitable d'obtenir des éclaircissements
sur l'avis consultatif de la Cour,

Demande à la Cour internationale de Justice un avis consultatif
sur les questions suivantes :

a) L'article ci-après relatif à la procédure de vote que l’Assemblée
générale devra suivre correspond-il à une interprétation exacte
de i’avis consultatif de la Cour internationale de Justice en date
du rz juillet 1950 :

« Les décisions de l’Assembiée générale sur les questions
touchant les rapports et les pétitions relatifs au terri-
toire du Sud-Ouest africain sont considérées comme ques-
tions importantes au sens du paragraphe 2 de l’article 18
de la Charte des Nations Unies » ?

b) Si cette interprétation de l’avis consultatif de la Cour n'est
pas exacte, quelle procédure de vote l’Assemblée générale
devrait-elle suivre pour prendre des décisions sur les questions
touchant les rapports et les pétitions relatifs au territoire du
Sud-Ouest africain ? »

Conformément à l'article 66, paragraphe 1, du Statut, la lettre
du Secrétaire général des Nations Unies, avec la résolution y
annexée, a été notifiée le o décembre 1954 à tous les États admis
a ester en justice devant la Cour. Le Président de la Cour, celle-ci
ne siégeant pas, ayant jugé que les Etats Membres des Nations
Unies étaient susceptibles de fournir des renseignements sur les
questions soumises à la Cour, le Greffier, conformément à l’article 66,
paragraphe 2, du Statut, a fait connaître le 16 décembre 1954
à ces Etats que la Cour était disposée à recevoir d’eux des exposés
écrits dans un délai dont, par ordonnance du même jour, la date
d'expiration a été fixée au 15 mars 1955.

Les Gouvernements des États-Unis d'Amérique, de la Répu-
blique de Pologne et de l’inde ont fait usage de cette faculté.
Les Gouvernements d'Israël et de la République de Chine, tout
en ne présentant pas d’exposés écrits, ont rappelé les vues expri-
mées à l’Assemblée générale par leurs représentants lorsque la
question qui a donné lieu à la demande d'avis y a été débattue.
Enfin, le Gouvernement de Yougoslavie a fait savoir qu'il était
d’avis que la question avait déjà été examinée et épuisée par un

6
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 70

avis consultatif de la Cour se rapportant à la question du territoire
du Sud-Ouest africain.

Conformément à l’article 65, paragraphe 2, du Statut, le Secré-
taire général des Nations Unies a transmis à la Cour les documents
pouvant servir à élucider la question. Il a également déposé une
note introductive commentant ces documents.

Le 25 mars 1955, les États Membres des Nations Unies ont
été avisés que la procédure orale s’ouvrirait le 10 mai 1955; en
même temps, ils ont été priés de faire savoir au Greffier, au plus
tard le 15 avril 1955, s'ils avaient l'intention de présenter des

exposés oraux. Aucun Etat n'ayant demandé à être entendu, la
Cour n’a pas tenu d’audience publique.

*
* *

Par sa résolution 904 (IX) du 23 novembre 1954, l’Assemblée
générale

« Demande à la Cour internationale de Justice un avis consultatif

sur les questions suivantes :

a) L'article ci-après relatif à la procédure de vote que l’Assem-
blée générale devra suivre correspond-il à une interprétation
exacte de l'avis consultatif de la Cour internationale de Justice
en date du 11 juillet 1950:

« Les décisions de l’Assemblée générale sur les questions
touchant les rapports et les pétitions relatifs au territoire
du Sud-Ouest africain sont considérées comme questions
importantes au sens du paragraphe 2 de l’article 18 de la
Charte des Nations Unies » ?

b) Si cette interprétation de l’avis consultatif de la Cour n’est
pas exacte, quelle procédure de vote l’Assemblée générale
devrait-elle suivre pour prendre des décisions sur les questions
touchant les rapports et les pétitions relatifs au territoire du
Sud-Ouest africain ? »

L'article reproduit dans cette demande d’avis est larticie F,
figurant dans la résolution 844 (IX) adoptée par l’Assemblée
générale le 11 octobre 1954. Cet article prescrit une procédure
de vote à appliquer par l’Assemblée générale.

L'Assemblée générale demande en premier lieu si cet article
correspond à une interprétation exacte de l’avis consultatif émis
par la Cour le 11 juillet 1950. C’est là la première question à
examiner. La seconde question ne se poserait que dans le cas où
la Cour émettrait l'avis que l’article F ne correspond pas à une
interprétation exacte de l'avis consultatif de 1950.

Par sa résolution 449 (V) À du 13 décembre 1950, l’Assemblée
générale a adopté l'avis de 1950 comme base de la surveillance
de l'administration du territoire sous mandat du Sud-Ouest

7
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 7I

africain. Par la suite, de longues et infructueuses négociations ont
eu lieu entre les représentants du Gouvernement de l’Union sud-
africaine et un comité spécial de l’Assemblée générale.

A sa huitième session, l’Assemblée générale a, par sa résolu-
tion 749 (VIII) du 28 novembre 1953, établi un comité du Sud-
Ouest africain. Ce comité a été chargé :

«a) D’examiner dans le cadre du questionnaire adopté par la
Commission permanente des mandats de la Société des Nations en
1926 les renseignements et la documentation disponibles au sujet
du territoire du Sud-Ouest africain ;

b) d'examiner, en se conformant, dans toute la mesure du pos-
sible, à la procédure de l’ancien régime des mandats, les-rapports et
les pétitions qui viendraient à être soumis au comité ou au Secré-
taire général ;

c) de communiquer à l'Assemblée générale un rapport sur la
situation du territoire en tenant compte dans toute la mesure du
possible de la portée des rapports de la Commission permanente des
mandats de la Société des Nations;

4) d'élaborer et de soumettre à l’Assemblée générale une procé-
dure d'examen de ces rapports et de ces pétitions qui se rapprochera
autant que possible de la procédure suivie en la matière par l’Assem-
blée, le Conseil et la Commission permanente des mandats de la
Société des Nations. »

Agissant en vertu de ce titre, le comité du Sud-Ouest africain
a préparé deux séries de règles. Une série de règles vise sa propre
procédure et l'examen des rapports, pétitions et autres renseigne-
ments concernant le territoire du Sud-Ouest africain. L’intention
était que la procédure fût analogue à celle que suivait la Com-
mission permanente des mandats de la Société des Nations. Hi
était prévu que la Puissance mandataire pourrait présenter ses
vues et que le comité soumettrait des rapports et observations
à l’Assemblée générale. L'autre série de règles préparées par le
comité prescrit la procédure à suivre par l’Assemblée générale
pour l’examen des rapports et observations du comité du Sud-
Ouest africain. Ces règles visent des questions telles que les rap-
ports, les pétitions, les séances privées, ainsi que la manière dont
seront prises les décisions de l’Assemblée générale touchant les
rapports et pétitions, ce dernier point faisant l’objet de l’article F.

L'article F apparaît comme l’un des éléments d’un régime
établi par les résolutions de l’Assemblée générale du 28 novembre
1953 et du 11 octobre 1954, où l’Assemblée générale a exprimé
son intention de se conformer à l'avis de 1950.

La question a) se trouve ainsi délimitée par ses termes mêmes
et par la référence faite à l’acceptation par l’Assemblée générale
de l'avis précédemment émis par la Cour. Il est, en conséquence,

8
AVIS DU 7 VI 55 (S.-0. AFR. — PROCEDURE DE VOTE) 72

essentiel que la Cour reste dans les limites de la question qui lui
est soumise par l’Assemblée générale.

*
* *

Dans la question déférée à la Cour, la rédaction des textes anglais
et français est légèrement différente. La version française paraît
exprimer avec plus de précision l'intention de l’Assemblée générale
quand elle a présenté la question à la Cour pour avis. Elle demande
si l’article F correspond à une interprétation exacte de lavis
antérieur. Elle se réfère d’une manière générale à l'avis antérieur,
mais les débats devant la quatrième Commission et l’Assemblée
générale montrent que celle-ci était principalement occupée de
savoir si l’article sur le système de vote correspond à une inter-
prétation exacte du passage ci-après :

« Le degré de surveillance à exercer par l’Assemblée générale ne
saurait donc dépasser celui qui a été appliqué sous le régime des
mandats et devrait être conforme, autant que possible, à la procé-
dure suivie en la matière par le Conseil de la Société des Nations. »

Au stade actuel, on s’attachera à la première partie de ce passage,
à savoir à la proposition : « Le degré de surveillance à exercer par
l’Assemblée générale ne saurait donc dépasser celui qui a été
appliqué sous le régime des mandats...» La tâche de la Cour est
de : eterminer le vrai sens de cette proposition. Il s’agit de savoir
si cette proposition peut être correctement interprétée comme
s'étendant au système de vote à suivre par l’Assemblée générale.

La fonction de surveillance exercée par l’Assemblée générale
revêt généralement la forme de mesures fondées sur les rapports
et observations du comité du Sud-Ouest africain, dont les fonc-
tions sont analogues à celles qu’exergait la Commission permanente
des mandats. Les mots « le degré de surveillance » se rapportent a
Vétendue de la surveillance réelle ainsi exercée et non pas à la
manière suivant laquelle s’exprime la volonté collective de l’Assem-
blée générale.

Partant, ces mots, pris dans leur sens ordinaire et naturel, ne
doivent pas s’interpréter comme se référant aux questions de
procédure. Ils se rapportent à la mesure et aux moyens de surveil-
lance. Ils comprennent les.moyens employés par l'autorité de
surveillance pour obtenir des renseignements adéquats sur l’admi-
nistration du territoire, ainsi que les méthodes adoptées pour
apprécier ces renseignements, pour travailler en commun avec la
Puissance mandataire et, d’une façon générale, pour exercer les
fonctions de surveillance normales et habituelles. La proposition
portant que le degré de surveillance à exercer par l’Assemblée
générale ne saurait dépasser celui qui a été appliqué sous le régime

9
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 73

des mandats signifie que l’Assemblée générale ne saurait adopter
des méthodes de surveillance ou imposer à la Puissance mandataire
des conditions qui soient, les unes et les autres, incompatibles avec
les termes du mandat ou avec un degré de surveillance approprié,
mesuré d’après les normes et méthodes du Conseil de la Société
des Nations.

Par conséquent, l'adoption par l’Assemblée générale de l’article F
qui prescrit la règle de la majorité des deux tiers, ne peut être
considérée comme se rapportant au « degré de surveillance ». Il
s'ensuit que cet article ne peut être considéré comme instituant
un degré de surveillance plus grand que celui qu'avait envisagé
l’avis antérieur de la Cour.

*
* *

Cette interprétation des mots. employés est confirmée par un
examen des circonstances qui ont amené leur emploi.

Dans son avis antérieur, la Cour répondait à la question ci-après :
« L'Union sud-africäine a-t-elle encore des obligations interna-
tionales en vertu du mandat pour le Sud-Ouest africain et, si c’est
le cas, quelles sont-elles ?». La Cour traitait de deux sortes
d'obligations internationales assumées par l’Union sud-africaine
en vertu du mandat.

Les obligations de la première sorte concernaient directement
l'administration du territoire et correspondaient à la mission
sacrée de civilisation mentionnée à l’article 22 du Pacte. La Cour
a constaté que ces obligations n'étaient pas devenues caduques
par l'effet de la dissolution de la Société des Nations.

Les obligations de la deuxième sorte avaient trait à la surveil-
lance de l'administration des territoires sous mandat par la Société
des Nations. La Cour, tenant compte de la résolution de l’Assem-
blée de la Société’ des Nations du 18 avril 1946 et des dispositions
des articles 10 et 80 de la Charte, a reconnu que l’Assemblée
générale était fondée en droit à exercer les fonctions de surveillance
qu'exerçait précédemment le Conseil de la Société des Nations.
Pour définir les obligations internationales de l'Union, il était
nécessaire d'indiquer les limites dans lesquelles celle-ci était
soumise à l'exercice de la surveillance de l’Assemblée générale.

Pour indiquer ces limites, il était nécessaire de traiter du pro-
blème posé par les méthodes de surveillance et la portée de leur
application. L'Assemblée générale était compétente, aux termes
de la Charte, pour élaborer des méthodes de surveillance et pour
réglementer, dans certaines limites, l'étendue de leur application.
Il y avait là des matières où les obligations pouvaient être soumises
à une détermination précise et objective, et il était nécessaire de
l'indiquer d’une façon claire et non équivoque. Cela fut fait lorsque
l'avis antérieur a dit: «Le degré de surveillance à exercer par
l'Assemblée générale ne saurait donc dépasser celui qui a été
appliqué sous le régime des mandats... »,

10
AVIS DU 7 VI 55 (S.-0. AFR. — PROCEDURE DE VOTE) 74

En revanche, lorsqu'elle a tracé ces limites, la Cour n’avait pas
à traiter du système de vote. En reconnaissant que la compétence
de l’Assemblée générale en matière de surveillance était fondée
sur la Charte, la Cour a aussi reconnu implicitement que les déci-
sions relatives à l'exercice de ces fonctions devaient être prises
conformément aux dispositions pertinentes de la Charte, à savoir,
les dispositions de l’article 18. Si la Cour avait entendu que les
limites au degré de surveillance devaient s'entendre comme impli-
quant le maintien du système de vote suivi par le Conseil de la
Société des Nations, elle se serait contredite et aurait contrevenu
aux dispositions de la Charte. Il s’ensuit que la proposition portant
que «Le degré de surveillance à exercer par l’Assemblée générale
ne saurait donc dépasser celui qui a été appliqué sous le régime
des mandats » ne peut s’interpréter comme s'étendant au système
de vote de l’Assemblée générale.

Partant, la Cour constate que la proposition contenue dans l’avis
du 17 juillet 1950 portant que: « Le degré de surveillance à exercer
par l’Assemblée générale ne saurait donc dépasser celui qui a été
appliqué sous le régime des mandats » doit s’interpréter comme se
rapportant aux questions de fond et ne s'étendant pas ou ne se
rapportant pas au système de vote du Conseil de la Société des
Nations.

*
* *

Au cours des débats devant l’Assemblée générale et les com-
missions des Nations Unies, les représentants de l’Union sud-
africaine ont soutenu que l’article F ne correspondait pas à une
interprétation exacte de l'avis antérieur. Il a été argüé que la
règle de l’unanimité régissait la procédure suivie au Conseil de
la Société des Nations, procédure dans laquelle la Puissance
mandataire avait le droit de participer au débat et de voter ; et
que l’article F, en y substituant la règle de la majorité des deux
tiers, conduirait à un degré de surveillance dépassant celui du
régime des mandats.

Ces arguments ont été contestés par les représentants d’autres
Gouvernements, ainsi que dans les exposés écrits présentés à la
Cour en l'espèce.

La Cour ayant constaté que la proposition contenue dans l'avis
de 1950 et portant que «Le degré de surveillance à exercer par
l’Assemblée générale ne saurait donc dépasser celui qui a été
appliqué sous le régime des mandats» ne s'étend pas ou ne se
rapporte pas au système de vote, il n’est pas nécessaire de traiter
les problèmes posés par ces arguments ou d'examiner l'étendue
et la portée de l’application de la règle de l’unanimité sous le
régime du Pacte de la Société des Nations.

IT
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 75

+ * «

La Cour va maintenant examiner si l’article F est en accord
avec la proposition contenue dans l'avis de 1950 et portant que
la surveillance à exercer par l'Assemblée générale « devrait être
conforme, autant que possible, à la procédure suivie en la matière
par le Conseil de la Société des Nations ».

Alors que, comme il est indiqué plus haut, la proposition rela-
tive au degré de survéillance à exercer par l’Assemblée générale
sur le mandat du Sud-Ouest africain a trait à des questions de
fond, la proposition qui exige la conformité « autant:que possible »
à la procédure suivie en matière de surveillance par le Conseil
de la Société des Nations a trait à la façon d’exercer la surveil-
lance, matière qui est de caractère procédural. Ainsi, le fond
comme la procédure sont traités dans le passage en question,
et tous deux ont trait à l’exercice de la surveillance. Le terme
« procédure » employé dans ce passage doit s'entendre comme se
rapportant aux modalités de procédure par lesquelles s'exerce
la surveillance.

Le système de vote de l’Assemblée générale n’était pas envisagé
lorsque, dans son avis de 1950, la Cour a dit que la surveillance
« devrait être conforme, autant que possible, à la procédure suivie
en la matière par le Conseil de la Société des Nations ». La consti-
tution d’un organe prévoit généralement le système de vote par
lequel cet organe arrive à ses décisions. Le système de vote est lié
à la composition et aux fonctions de cet organe. Il est l’une des
caractéristiques de la constitution de l’organe. Prendre des déci-
sions à la majorité des deux tiers ou à la majorité simple est l’un
des traits distinctifs de l’Assemblée générale, tandis que la règle
de l'unanimité était l’un des traits distinctifs du Conseil de la
Société des Nations. Ces deux systèmes caractérisent des organes
différents et, sans un amendement constitutionnel, l'on ne peut
substituer un système à l’autre. Transposer à l’Assemblée générale
la règle de l’unanimité du Conseil de la Société des Nations, ce
ne serait pas simplement y introduire une procédure, ce serait
méconnaître une des caractéristiques de l’Assemblée générale. Par
conséquent, la question de la conformité du système de vote de
l’Assemblée générale avec celui du Conseil de la Société des Nations
présente des difficultés insurmontables de nature juridique. C’est
pourquoi le système de vote de l’Assemblée générale doit être
considéré comme n'étant pas inclus dans la procédure que, selon
l'avis antérieur de la Cour, l’Assemblée générale devrait suivre
pour l'exercice de ses fonctions de surveillance.

*
* *

La question présente cependant un autre aspect. L’article F est
contenu dans un groupe de six articles spéciaux qui ont été adoptés

12
AVIS DU 7 VI 55 (S.-O. AFR. — PROCÉDURE DE VOTE) 76

par l’Assemblée générale dans sa résolution 844 (IX) du II octobre
1954. [ls avaient pour objet d'appliquer « autant. que possible et
jusqu’à la conclusion d’un accord entre l'Organisation des Nations
Unies et l’Union sud-africaine, la procédure suivie en la matière
par le Conseil de la Société des Nations». Il paraît clair qu’en
adoptant l’article F comme en déférant la question a) à la Cour,
l'Assemblée générale agissait en partant de l’idée que le mot
« procédure », employé dans la deuxième partie du passage en ques-
tion, comprend le système de vote. Il faut examiner aussi la
question sur la base de cette idée. Envisageant le problème à
ce point de vue, il n'y a également pas d’incompatibilité entre
l’article F et l'avis antérieur.

Il faut rappeler que la Cour, dans son avis antérieur, a déclaré
que «La compétence de l’Assemblée générale des Nations Unies
pour exercer un tel contrôle et pour recevoir et examiner des
rapports se déduit des termes généraux de l’article 10 de la Charte
qui autorisent l’Assemblée générale à discuter toutes questions ou
affaires rentrant dans le cadre de la Charte et à formuler sur ces
questions ou affaires des recommandations aux Membres des
Nations Unies». Ainsi, la compétence de l’Assemblée générale
pour exercer une surveillance sur l'administration du Sud-Ouest
africain en tant que territoire sous mandat est fondée sur les dispo-
sitions de la Charte. Alors que, en exerçant cette surveillance,
l’Assemblée générale ne saurait s’écarter du mandat, sa compé-
tence pour prendre des décisions aux fins de donner effet à une
telle surveillance dérive de sa propre constitution.

Cela étant, il s'ensuit que l’Assemblée générale, en adoptant une
méthode pour prendre des décisions à l'égard des rapports annuels
et pétitions relatifs au Sud-Ouest africain, doit se fonder exclu-
sivement sur la Charte. L'article 18 de la Charte permet à l’Assem-
blée générale de déterminer si les décisions de cette nature visent
des «questions importantes » ou «d’autres questions ». L’Assem-
blée générale a conclu que ses décisions sur les questions touchant
les rapports et pétitions relatifs au territoire du Sud-Ouest africain
devaient être considérées comme des décisions visant des questions
importantes auxquelles s'applique la règle de la majorité des deux
tiers. C’est de la Charte que l’Assemblée générale tire sa compé-
tence pour exercer ses fonctions de surveillance; c’est dans le
cadre de la Charte qu'il lui faut trouver les règles selon lesquelles
elle doit prendre ses décisions se rapportant à ces fonctions. Il
serait juridiquement impossible pour l’Assemblée générale d'une
part d’invoquer la Charte pour recevoir et examiner les rapports
et pétitions relatifs au Sud-Ouest africain et d'autre part de
prendre des décisions se rapportant à ces rapports et pétitions en
suivant un système de vote absolument étranger à celui qui est
prescrit dans la Charte.

Quand la Cour a dit dans son avis antérieur qu’en exerçant ses
fonctions de surveillance, l’Assemblée générale devait se conformer

13
AVIS DU 7 VI 55 (S.-O. AFR. — PROCEDURE DE VOTE) 77

«autant que possible à la procédure suivie en la matière par le
Conseil de la Société dec Nations», elle indiquait que, naturelle-
ment, l’Assemblée générale, dont le fonctionnement est régi par
un instrument autre que celui qui régissait le Conseil de la Société
des Nations, ne pourrait suivre avec précision les procédures qui
étaient suivies par le Conseil. Par conséquent, l’expression « autant
que possible » avait pour objet de permettre les ajustements et
modifications rendus nécessaires par des considérations juridiques
ou pratiques.

Pour déterminer comment prendre des décisions sur les rapports
et pétitions relatifs au territoire du Sud-Ouest africain, l’Assemblée
générale ne pouvait suivre qu'une seule méthode. Elle avait devant
elle un texte, l’article 18 de la Charte, qui prescrit les méthodes
suivant lesquelles doivent être prises les décisions. L'avis de 1950
a laissé l’Assemblée générale en face de l’article 18 de la Charte
comme seule base juridique pour le système de vote applicable aux
décisions se rapportant à ses fonctions de surveillance. C’est sur
cette base que l’article F a été adopté. En adoptant cet article,
l'Assemblée générale a agi dans les limites des possibilités juri-
diques.

L'article F n'est donc pas incompatible avec l'avis de 1950,
où la Cour a déclaré que la surveillance à exercer par l’Assemblée
générale devait se conformer, autant que possible, à la procédure
suivie à cet égard par le Conseil de la Société des Nations.

La Cour considère donc que l'article F, reproduit dans la ques-
tion a) de la résolution 904 (IX) adoptée par l’Assemblée générale
le 23 novembre 1954, est en accord avec le passage contenu dans
l'avis antérieur de la Cour, à savoir que «Le degré de surveillance
à exercer par l’Assemblée générale ne saurait .... dépasser celui
qui a été appliqué sous le régime des mandats et devrait être
conforme, autant que possible, à la procédure suivie en la matière
par le Conseil de la Société des Nations». La Cour conclut en
conséquence que l’article F correspond à une interprétation exacte
de son avis consultatif de 1950.

La question a) ayant reçu une réponse affirmative, il n’est pas
nécessaire d'examiner la question b).

14
AVIS DU 7 VI 55 (S.-0. AFR. — PROCEDURE DE VOTE) 78

Par ces motifs
La Cour, A L’UNANIMITE, EST D’AVIS

sur la question a):

«L'article ci-après relatif a la procédure de vote que
l’Assemblée générale devra suivre correspond-il à une inter-
prétation exacte de l'avis consultatif de la Cour interna-
tionale de Justice en date du 11 juillet 1950:

«Les décisions de l’Assemblée générale sur les questions
touchant les rapports et les pétitions relatifs au territoire
du Sud-Ouest africain sont considérées comme questions
importantes au sens du paragraphe 2 de l'article 18 de
la Charte des Nations Unies » ? »

que ledit article correspond à une interprétation exacte de l'avis
consultatif de la Cour en date du 11 juillet 1950.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le sept juin mil neuf cent cinquante-
cinq, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général
des Nations Unies.

Le Président,
(Signé) Green H. HACKWORTH.

Le Greffier,
(Signé) J. Lopez OLIVAN.

M. KojEvnikov, juge, déclare souscrire à l’avis que la Cour a
émis sur la question a) posée par l’Assemblée générale des Nations
Unies le 23 novembre 1954. Mais il voudrait cependant relever que
son vote positif pour la partie finale de l’avis consultatif ne signifie
pas qu’il soit d’accord avec toutes les données et tout l’ensemble des
motifs, ni qu’il reconnaisse la justesse de toutes les parties de
l'avis consultatif du 11 juillet 1950.

Il ne partage pas l'avis de 1950 de la Cour que les dispositions
du chapitre XII de la Charte n’imposent pas à l’Union sud-afri-
caine l’obligation juridique de placer le territoire sous le régime de

15
AVIS DU 7 VI 55 (S.-O. AFR. — PROCÉDURE DE VOTE) 79

tutelle. Au contraire, il trouve que la Charte des Nations Unies
impose à l’Union sud-africaine l’obligation de placer sous le régime
de tutelle le territoire du Sud-Ouest africain.

MM. BASDEVANT, KLAESTAD et LAUTERPACHT, juges, se pré-
valant du droit que leur confèrent les articles 57 et 68 du Statut,
joignent à l’avis les exposés de leur opinion individuelle.

(Paraphé) G.H.H.
(Paraphé) j. L. O.

16
